Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 03/27/2019.
             Claims 1-11 are pending.
Priority
Applicant’s claim of foreign priority on UNITED KINGDOM application 1804936.1 filed 03/27/2018, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.

Drawings
The drawings filed on 03/27/2019 are accepted.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-5 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claim(s) lack(s) the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a system in the preamble to these claims without reciting any hardware element in the bodies of these claims; this implies that Applicant is claiming a system of software, per se, lacking the hardware necessary to realize any 
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 11 recites the language of  "computer-readable medium" but this claim was not clearly defined in the specification. As such, for purposes of examination, it is assumed that the term is meant to also encompass signals per se, which is not statutory, see In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). Applicant can overcome this rejection by instead reciting a "non-transitory computer-readable medium", which would explicitly exclude signals per se. 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nachnani et al. (US PGPUB 2012/0023107, hereinafter Nachnani), in view of Mulukuri  et al. (US PGPUB 2015/0026604, hereinafter Mulukuri).
As per as claim 1,  Nachnani discloses:
A system that manages key entity records required by a user, wherein the system includes a computer system, wherein the system comprises:
 - a database arrangement operable to store a structured database comprising entity records (Nachnani, e.g., [0027], disclose (store entity record, records, feed in the database)); and

-    a processing module communicably coupled to the database arrangement (Nachnani, e.g., fig, 3, associating with texts description, [0051]), the processing module operable to:
-    receive the structured database comprising entity records, wherein each of the entity records comprises an entity name and plurality of entity attributes, further wherein the plurality of entity attributes belong to asset classes (Nachnani, e.g., fig. 3, associating with texts description, [0051-0054], “…received (step 310) from a data source, such as a feed, one at a time or in bulk--such records may be either partial or complete. The system determines (step 320) whether any of the records received from the data source match an existing record associated with the same entity (e.g., contact, company)….matching records from the data source are then associated (step 330) with the cluster for the entity. All records associated with the same entity are said to belong to the same cluster…”);
-    determine an importance score for each of the entity records, wherein the importance score for a given entity record is determined based upon the plurality of entity attributes thereof, further wherein each of the asset classes comprising the plurality of entity attributes of the given entity record has a corresponding predefined contribution metric towards the importance score of the given entity record (Nachnani, e.g., [0013], “…a weighted confidence score is calculated for a feature of the composite record. In some embodiments, a feature of the composite record may comprise regency, title rank, title quality, domain-specific email pattern, domain-independent email pattern, phone number quality, first name quality, last name quality, or area code-state consistency… confidence score meets a 

-    identify key entity records based on the determined importance scores of the entity records (Nachnani, e.g., fig 5, associating with texts description, [0148-00152], disclose key entity records, and further see [0013] and [0051-0052] for determined scores of the entity records);

-    receive a tuning-input from the user, wherein the tuning-input is operable to adjust at least one of the contribution metrics corresponding to the asset classes (Nachnani, e.g., [0046-0047], “…user night …modify, report, transmit, calculate…user’s data might be separate from other users’ data regardless of the employers of each user…the users for a given organization that is a tenant…”);

-    calculate a tuned importance score for each of the entity records based on the tuning-input from the user (Nachnani, e.g., [0013], [0099-0105], “…confidence score may be calculated for a record…calculated for features of the record…defined, and each feature may be scored. In the notation below, score(r, f) is the score for a record r with respect to feature f…”); and

-    identify the key entity records required by the user based on the tuned importance scores of the entity records (Nachnani, e.g., fig 5, associating with texts description, [0148-00152], disclose key entity records, and further see [0013] and [0051-0052] , [0099-105] for scores of the entity records).
 	To make records clearer regarding to the language of “wherein the tuning input is operable to adjust at least one of the contribution metrics corresponding to the asset classes” (although, as stated above Nachnani teaches the functional of adjust the contributions corresponding to the asset classes).
 	However Mulukuri, in an analogous art, discloses “wherein the tuning input is operable to adjust at least one of the contribution metrics corresponding to the asset classes” (Mulukuri, e.g., figs. 3, associating with text , [0082-0088], “…received from a first user. For example, a user may be accessing a page associated with the first record, and may change a displayed field and hit save…a request to change a field could be sent periodically at a particular date and/or time of day, or a change to another field or object. The database system can obtain a new value based on other fields of a record and/or based on parameters in the system…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Mulukuri and Nachnani to allow user modify/adjust the information and then assign arrange those record/data/file/item into the correct folder/categories to archiving in retrieve the data faster and accurate to the user request (Mulukuri, e.g., [0087-0095]). 

As per as claim 2, the combination of Mulukuri and Nachnani disclose:
The system of claim 1, wherein the processing module is operable to receive
 	a field-input from the user, wherein the entity records are filtered based on the field-input prior to determining the importance scores of the entity records (Mulukuri, e.g., figs. 3, associating with text , [0082-0088] disclose field input from user, and further see [0193-0194] for filtering) and further see (Nachnani, e.g., [0046-0047], “…user night …modify, report, transmit, calculate…user’s data might be separate from other users’ data regardless of the employers of each user…the users for a given organization that is a tenant…”).

As per as claim 3, the combination of Mulukuri and Nachnani disclose:
The system of claim 1, wherein the processing module is further operable to develop the structured database by:
 	- crawling existing data sources to extract data-records (Mulukuri, e.g., [0082-0088] and [0100-105]);
 	-    structuring the extracted data-records to obtain entity records, wherein each of the entity records comprises an entity name and plurality of entity attributes (Mulukuri, e.g., [0082-0088] and [0100-105]) and further see (Nachnani, e.g., [0013], [0051-0054]);

-    tagging each of the plurality of entity attributes with one of the asset classes (Nachnani, e.g., [0013], [0051-0054]); and

-    identifying a field of each of the entity records based on at least one of the plurality of entity attributes of the entity record (Mulukuri, e.g., [0082-0088] and [0100-105]) and further see (Nachnani, e.g., [0013], [0051-0054]).

As per as claim 4, the combination of Mulukuri and Nachnani disclose:
 The system of claim 1, wherein the plurality of entity attributes of each of the entity records are time-stamped (Mulukuri, e.g., figs. 3, associating with text , [0082-0088], “…received from a first user. For example, a user may be accessing a page associated with the first record, and may change a displayed field and hit save…a request to change a field could be sent periodically at a particular date and/or time of day, or a change to another field or object. The database system can obtain a new value based on other fields of a record and/or based on parameters in the system…”).

As per as claim 5, the combination of Mulukuri and Nachnani disclose:
The system of claim 4, wherein the processing module is further operable to receive a time-range-input from the user, wherein the importance score of a given entity record is based on the entity attributes with time-stamps in the time-range (Mulukuri, e.g., figs. 3, associating with text , [0082-0088], “…received from a first user. For example, a user may be accessing a page associated with the first record, and may change a displayed field and hit save…a request to change a field could be sent periodically at a particular date and/or time of day, or a change to another field or object. The database system can obtain a new value based on other fields of a record and/or based on parameters in the system…”).

Claims 6-10 are  essentially the same as claims 1-5 except that they set forth the claimed invention as a method rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-5.

Claim 10  is  essentially the same as claim 1 except that it set forth the claimed invention as a computer readable medium rather a system,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Relevant Reference in 892.
Bayliss (2010/00005056) disclose grouping records in the database and process together in a batch/group/classes and comparing records from a classes/group/cluster/batch file to a universal database and then creating a list foreign record identification, each associated with an entity identifier from the universal database and a linking score.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163